Citation Nr: 1422818	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2010 hearing conducted via videoconference.  A transcript of the hearing is of record. 

The Board previously remanded the claim in May 2010 for additional development.  It now returns to the Board for further review.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his erectile dysfunction is due to his service-connected schizophrenia, and that it should be service connected on this basis.  Obtained VA treatment records reflect treatment for erectile dysfuction in the mid 1980s.  At this time, the Veteran complained of erectile dysfunction since 1970.  These records also noted the possibility of erectile dysfunction associated with the Veteran's psychosis.  The Veteran's VA treatment records also reflect that he had received treatment for schizophrenia since the early 1970s.  In a June 2010 statement, the Veteran noted that he had erectile dysfunction for over 30 years, and that he had been divorced three times due to it.

In its May 2010 remand, the Board directed that the Veteran be afforded an examination to address the likelihood that the Veteran has erectile dysfunction caused or aggravated by his service-connected schizophrenia.  Unfortunately, as the Veteran's authorized representative accurately pointed out in a May 2013 Informal Hearing Presentation, the examination subsequently obtained is inadequate.  The Disability Benefits Questionnaire (DBQ) examination afforded the Veteran in October 2011 provided an opinion that the Veteran's medication for schizophrenia did not cause his erectile dysfunction.  This opinion, however, failed to address whether the schizophrenia itself either caused or aggravated his erectile dysfunction.  Unfortunately, this substantial non-compliance with the Board's remand necessitates an additional remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Further, the factual findings relied upon by the October 2011 examiner were incorrect, and hence even the opinions the examiner did provide are non-probative, and may not be relied upon for the Board's adjudication.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, the examiner noted that the Veteran had not taken anti-psychotic medication for his schizophrenia since 1999 but erectile dysfunction was not found until 2003.  The examiner thereby concluded that the erectile dysfunction could not be attributed to the medication.  However, VA treatment records clearly identify erectile dysfunction in the mid-1980s, and the Veteran has reported its presence since at least prior to 1980.  The examiner thus provided an opinion based on presumed facts contradicted not only by the Veteran's own assertions but by past medical records.  

Pursuant to the May 2010 remand instructions, VA treatment records prior to November 2000 were obtained and associated with the claims file.  This included records added to the physical claims file dating from 1993 onward, and CAPRI records added to Virtual VA dating from 1999.  However, the remand instructions specifically requested records from 1970 to the present, and a negative response as to records from 1970 to 1993 is not associated with the claims file.  Further attempts to obtain these past records must be undertaken.  Stegall; D'Aries.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  

2.  Obtain all treatment records and reports from the North Little Rock VAMC from 1970 to the present, to the extent not already associated with the claims file.  Records from 1970 to 1993 should be specifically requested, and if records cannot be obtained or no further records are available this should be specifically documented as a reply to the records request(s).  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

3.  Thereafter, the Veteran should be afforded a new VA examination addressing his erectile dysfunction and any etiology, including based on aggravation, related to his service-connected schizophrenia.  The examination should be conducted by an examiner other than the one who conducted the DBQ VAX in October 2011, to avoid pre-judgment and to enhance the likelihood of an adequate examination.  The physical claims file as well as digital VA records must be made available to the examiner for review, and the examination report should reflect that such records were reviewed.  The examiner should do the following:

a. The examiner is to be advised that the current examination is required both because the prior examiner in October 2011 failed to provide requested opinions, and because the opinions that examiner did provide were based on inaccurate factual premises.  Hence, those October 2011 examination opinions are not probative and should not be relied upon by the present examiner.  

b. Provide a review of the Veteran's pertinent medical history and current complaints.  This should include recognition of treatment for diagnosed schizophrenia both in service and post-service at VA facilities since the early 1970s, including VA treatment records in the mid 1980s reflecting complaints of erectile dysfunction and suggesting a possible association to the Veteran's schizophrenia, and more recent records reflecting the status of the Veteran's mental disability and erectile dysfunction.  

c. The examiner is to note that the Veteran may be competent to address the presence of symptoms of disability as well as to inform what past medical examiners have told him.  The Veteran's credibility in such statements may be impacted by his reliability as a historian, including based on mental illness or otherwise by memory impairment, if such dysfunctions are present and impacting the Veteran's capacity for such reporting.  These issues and any reliable self-reported medical history from the Veteran should be addressed by the examiner.  

d.  For any erectile dysfunction present during the period of the Veteran's claim (from September 2008 onward), the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability)  that the erectile dysfunction is proximately due to the Veteran's  service-connected schizophrenia or due to treatment (including medication) for the schizophrenia.  

e. Any intercurrent causes (causes which tend to negate or impair the likelihood that schizophrenia caused the erectile dysfunction) (e.g., smoking, obesity, other impairment in circulation) should be addressed if any are indicated by the record or by clinical or examination findings.

f. Also for any erectile dysfunction present during the period of the Veteran's claim (from September 2008 onward), the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the erectile dysfunction has been aggravated (chronically worsened in excess of the natural progression of the disease or disability) by the Veteran's service-connected schizophrenia or by treatment (including medication) for the schizophrenia.  

g. The examiner must provide a detailed rationale for all opinions.  If no opinion can be offered on a medically sounded basis (without resorting to medically unsupported speculation) then the examiner should so state, and should provide a clear explanation why this is so.  

4. After completing the above development and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



